DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The applicant voluntarily withdrew claim 3, and requested rejoinder if claim 2 was found allowable in the applicant’s remarks dated 5/29/2021, based on claim 3 dependency from claim 2. Given that claim 2 is allowable based on its dependency from claim 1, claim 3 is rejoined and fully examined for patentability.

Amendments to the Claims:

Claim 3 (Previously Presented): The humidity generator according to claim 2, wherein said saturator is connected to: 
A. a saturator pressure transmitter, and 
B. an exit pressure transmitter.

Reasons for Allowance
This action is in response to the reply filed 5/29/2021. The allowed claims are 1-19. The closest prior art of record is KR 10-1529468 to Kim in view of JP200310589 to Sato et al.  
The following is an examiner’s statement of reasons for allowance:
The timely filed terminal disclaimer overcome the previously filed double patenting rejection in the office action dated 3/1/2021.
The above named prior art of record does not teach or suggest a pressure control valve connected to said saturator  with connections of the pressure control valve prevented from permeation of water into an exit gas stream. Kim does not explicitly disclose that the flow regulator 510 is a pressure regulating valve but is only described in generic terms which could be a pump or other device as well as a valve as it is unclear what device is specifically represented by the flow regulator 510, while Sato describes valves 43 and 44 that are in a vacuum chamber the valve are on/off valves and not explicitly pressure regulating valves asserted by the applicant. As such the combination of references does not each or fairly suggest a saturator pressure control valve connected to said saturator in combination with an exit flow control valve, within the vacuum chamber.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763